 Case 3:20-cv-00501-JPG Document 14 Filed 09/09/20 Page 1 of 2 Page ID #36




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 MATTHEW RYAN CULWELL,                               )
                                                     )
                Plaintiff,                           )
                                                     )
 vs.                                                 )   Case No. 20-cv-00501-JPG
                                                     )
 MASSAC COUNTY SHERIFF’S                             )
 DEPARTMENT,                                         )
                                                     )
                Defendant.                           )

                                MEMORANDUM AND ORDER

GILBERT, District Judge:

       On June 1, 2020, Plaintiff Matthew Culwell filed this action pursuant to 42 U.S.C. § 1983

for unconstitutional conditions of confinement at Massac County Sheriff’s Department. (Doc. 1).

In the Complaint, Plaintiff claimed that he was injured when he fell from a broken bunk bed. The

Complaint did not survive screening under 28 U.S.C. § 1915A, and the Court dismissed it without

prejudice on August 5, 2020. (Doc. 13).

       Plaintiff was granted leave to file a First Amended Complaint by September 2, 2020.

(Id. at 3). However, he was warned that the action would be dismissed with prejudice, if he failed

to do so by the deadline. (Id.). He was also warned that the dismissal would count as one of his

three allotted “strikes” under 28 U.S.C. § 1915(g). (Id.).

       Plaintiff missed the deadline for filing the First Amended Complaint. A week has passed

since it expired, and he has not requested an extension. The Court will not allow this matter to

linger indefinitely. Accordingly, this action shall be dismissed with prejudice for failure to comply

with the Court’s Order (Doc. 13) to file a First Amended Complaint and/or to prosecute his claims.




                                                 1
 Case 3:20-cv-00501-JPG Document 14 Filed 09/09/20 Page 2 of 2 Page ID #37




See FED. R. CIV. P. 41(b). The dismissal shall count as one of Plaintiff’s three allotted “strikes”

within the meaning of Section 1915(g).

                                            Disposition

       IT IS HEREBY ORDERED that this action is DISMISSED with prejudice based on

Plaintiff’s failure to comply with the Court’s Order to file a First Amended Complaint (Doc. 13)

and prosecute his claims. See FED. R. CIV. P. 41(b); Ladien v. Astrachan, 128 F.3d 1051 (7th Cir.

1997); Johnson v. Kamminga, 34 F.3d 466 (7th Cir. 1994). This dismissal counts as a “strike”

within the meaning of 28 U.S.C. § 1915(g).

       If Plaintiff wishes to appeal this Order, he may file a notice of appeal with this Court within

thirty days of the entry of judgment. FED. R. APP. 4(a)(1)(A). If Plaintiff does choose to appeal,

he will be liable for the $505.00 appellate filing fee irrespective of the outcome of the appeal. See

FED. R. APP. 3(e); 28 U.S.C. § 1915(e)(2); Ammons v. Gerlinger, 547 F.3d 724, 725-26 (7th Cir.

2008); Sloan v. Lesza, 181 F.3d 857, 858-59 (7th Cir. 1999); Lucien, 133 F.3d at 467. He must

list each of the issues he intends to appeal in the notice of appeal. Moreover, if the appeal is found

to be nonmeritorious, Plaintiff may also incur another “strike.” A proper and timely motion filed

pursuant to Federal Rule of Civil Procedure 59(e) may toll the 30-day appeal deadline. FED. R.

APP. P. 4(a)(4). A Rule 59(e) motion must be filed no more than twenty-eight (28) days after the

entry of judgment, and this 28-day deadline cannot be extended.

       The Clerk’s Office is DIRECTED to close this case and enter judgment accordingly.

       IT IS SO ORDERED.

       DATED: 9/9/2020
                                                      s/J. Phil Gilbert
                                                      J. PHIL GILBERT
                                                      United States District Judge




                                                  2
